Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Press Release CAE posts second quarter results for fiscal year 2009 Revenue increased 15% year over year to $406.7 million Earnings from continuing operations increased 25% to $48.9 million Positive free cash flow at $43.2 million, up $7.9 million year over year EPS increased from $0.15 to $0.19 year over year Marc Parent appointed Executive Vice President and COO Montreal, November 13, 2008  (NYSE: CGT; TSX: CAE)  CAE today reported financial results for the second quarter ended September 30, 2008. Earnings from continuing operations were $48.9 million ($0.19 per share) this quarter, compared to $39.0 million ($0.15 per share) in the second quarter of last year. All financial information is in Canadian dollars. Summary of consolidated results (amounts in millions, except operating margins) Q2-2009 Q1-2009 Q4-2008 Q3-2008 Q2-2008 Revenue $ 392.1 366.6 344.8 353.9 Earnings before interest and income taxes (EBIT) $ 71.3 69.7 61.7 62.1 As a % of revenue % Earnings from continuing operations $ 47.0 47.0 40.1 39.0 Results from discontinued operations $ ) (0.9 ) (11.4 ) (0.6 ) (0.1 ) Net earnings $ 46.1 35.6 39.5 38.9 Backlog $ 2,847.9 2,899.9 2,710.7 2,513.3 Consolidated revenue this quarter was $406.7 million compared to $353.9 million in the second quarter last year. Net earnings, including the impact of discontinued operations, were $48.7 million in the second quarter. Second quarter consolidated earnings before interest and taxes (1) (EBIT) were $75.5 million, or 18.6% of revenue compared to $62.1 million or 17.5% of revenue last year. Robert E. Brown, CEO, announced the appointment of Marc Parent as Executive Vice President and Chief Operating Officer, effective immediately. Mr. Parent also becomes a member of CAEs Board of Directors. Mr. Parents mandate is to ensure the building of synergies between all four of CAEs civil and military business segments. Jeff Roberts remains in his position as Group President, Innovation and Civil Training and Services. We had good performance in the second quarter with overall revenue and earnings growth supported by free cash flow, said Robert E. Brown, CAEs President and Chief Executive Officer. Our strategic imperative to strengthen CAE with a solid financial base is proving more relevant in the 1 current economic environment. We have the advantage of a conservative capital structure, which gives us a good degree of flexibility. Combined with the benefits of our geographic diversification, the split between civil and military markets and the balance between products and services, we believe CAE remains well positioned for the future. We continue to see opportunities for growth in most of our core markets as well as our adjacent markets. Business segment highlights During the second quarter, Training and Services/Civil won $78.8 million in contracts and had an average of 118 RSEUs (2) (Revenue Simulator Equivalent Units). We signed contracts with many companies including Kingfisher and Air Malta. As well, we were selected by XOJET to provide initial training for its new fleet of Bombardier Challenger 300 aircraft. We commenced training programs according to the global training network expansion which was announced in September 2007. In Simulation Products/Civil we won orders for 7 full-flight simulators (FFSs) during the quarter. Year to date, we have announced 23 FFS sales. Based on forecast aircraft deliveries and despite current market conditions, we continue to expect to receive approximately 34 orders for the year as a whole. As we have done in the past, we intend to update this estimate as the year progresses. We were awarded a number of new military contracts this quarter totalling $227.1 million. In Simulation Products/Military, they include a contract by the United States Navy for the design and manufacture of an MH-60R tactical operational flight trainer, upgrades to the Chinook full-mission simulator used in training by the U.K. Royal Air Force in Benson, and contracts by the Netherlands Ministry of Defence for comprehensive NH90 helicopter training systems and services awarded to Rotorsim, the consortium owned equally by CAE and AgustaWestland. In Training and Services/Military we received a series of contracts which include a ten-year contract to provide management, maintenance and support services for the Australian Air Forces MRH-90 FFSs, additional training services to the Ministry of Defence in the U.K., and maintenance services for the Italian Air Forces C-130J simulator. Civil segments Training & Services/Civil (TS/C) Financial results (amounts in millions, except operating margins, RSEU and FFSs deployed) Q2-2009 Q1-2009 Q4-2008 Q3-2008 Q2-2008 Revenue $ 110.2 104.5 92.8 90.0 Segment operating income $ 20.7 23.8 15.5 14.6 Operating margins % Backlog $ 932.7 963.3 896.1 887.5 RSEU 114 110 109 106 FFSs deployed 132 124 123 119 For the second quarter, revenue in the TS/C segment increased 20% over the same period last year due mainly to the contribution of additional RSEUs into our network combined with the integration into our results of two acquired companies, Sabena Flight Academy and Flightscape. Segment operating income was $19.1 million (17.7% of revenue) in the second quarter, up 31% year over year. This was mainly due to the increase in revenue and the realization of cost savings from the successful integration of a venture, partially offset by costs associated with the expansion of our network. 2 New orders totalled $78.8 million, and segment backlog was $907.6 million. The book-to-sales ratio was 0.73x for the quarter and 0.94x for the last 12 months. Simulation Products/Civil (SP/C) Financial results (amounts in millions, except operating margins) Q2-2009 Q1-2009 Q4-2008 Q3-2008 Q2-2008 Revenue $ 136.6 106.5 103.5 112.3 Segment operating income $ 27.4 23.8 25.2 26.2 Operating margins % Backlog $ 373.2 381.8 388.7 373.3 Revenue in the SP/C segment was $114.3 million, up 2% over last year; the increase was mainly attributed to a higher number of orders since the beginning of fiscal year 2009. Segment operating income was $23.4 million (20.5% of revenue) in the second quarter, down by 11% over last year mainly due to the impact of less beneficial hedging rates on revenues compared to the same quarter last year. As well, we had a higher utilization of funds from our government cost sharing programs last year. During the quarter, we received orders for 7 civil FFSs. Orders totalled $83.9 million, and segment backlog was $343.4 million. The book-to-sales ratio was 0.73x for the quarter and 0.96x for the last 12 months. Military segments Combined revenue in the second quarter for the Military business as a whole was $184.4 million and combined operating income was $33.0 million, resulting in an operating margin of 17.9% . Combined new orders totaled $227.1 million and the combined book-to-sales ratio was 1.23x for the quarter and 1.45x for the last 12 months. Simulation Products/Military (SP/M) Financial results (amounts in millions, except operating margins) Q2-2009 Q1-2009 Q4-2008 Q3-2008 Q2-2008 Revenue $ 88.4 101.5 89.6 97.1 Segment operating income $ 13.6 14.5 11.5 13.4 Operating margins % Backlog $ 752.6 765.1 704.4 535.3 Revenue in the SP/M segment was $126.0 million for the second quarter, compared with $97.1 million generated during the same period last year. The 30% increase was mainly due to higher activity on recently awarded contracts, including the Australian and Netherlands NH90 programs, the Netherlands C-130 and KDC-10 programs and Singapores Super Puma program. Segment operating income this quarter was $21.6 million (17.1% of revenue), up 61% year over year. The increase was mainly due to the increase in volume. New orders for the quarter totalled $112.6 million and segment backlog was $705.6 million. 3 Training & Services/Military (TS/M) Financial results (amounts in millions, except operating margins) Q2-2009 Q1-2009 Q4-2008 Q3-2008 Q2-2008 Revenue $ 56.9 54.1 58.9 54.5 Segment operating income $ 9.6 7.6 9.5 7.9 Operating margins % Backlog $ 789.4 789.7 721.5 717.2 Revenue in the TS/M segment was $58.4 million for the second quarter, up by 7% over the same period last year. The increase is mainly a result of an increased demand for training in our helicopter training centre in Benson, U.K., as well as an increased level of effort on some of our maintenance services contracts on various German military bases and increased C-130 and Predator services to the U.S. Air Force. Segment operating income was $11.4 million this quarter, up 44% from the same period last year. This increase results mainly from higher revenue. New orders this quarter totalled $114.5 million and segment backlog was $785.2 million. Cash flow and financial position Free cash flow (3) was $43.2 million for the second quarter, up $7.9 million year over year. The increase year over year was mainly due to lower maintenance capital expenditures. This was offset by net cash provided by continuing operations decreasing by $38.3 million, explained largely by higher investment in non-cash working capital, as well as additional cash dividends issued this quarter. Last year, maintenance capital expenditures included the buyback of some leased simulators that were already part of our network. Net debt (4) was $256.5 million at September 30, 2008, up $2.0 million from the preceding quarter. CAE will pay a dividend of $0.03 per share on December 31, 2008 to shareholders of record at the close of business on December 12, 2008. Additional consolidated financial results Backlog Our consolidated backlog was $2.742 billion at the end of this quarter. New orders of $389.8 million were added to backlog this quarter, offset by $406.7 million in revenue generated from backlog and a decrease of $89.2 million mainly caused by foreign exchange fluctuations. Capital expenditures Capital expenditures this quarter totalled $50.6 million and were higher this quarter than last quarter mainly due to the ongoing investment to expand the training network to address additional market share and were in response to increased training demands in new markets. Income taxes Income taxes were $21.4 million this quarter, representing an effective tax rate of 30%. We expect the effective income tax rate for fiscal 2009 to remain approximately 30%. 4 You will find a more detailed discussion of our results by segment in the Managements Discussion and Analysis (MD&A) as well as in our consolidated financial statements, which are posted on our website at www.cae.com/Q2FY09. Conference call Q2 FY2009 CAE will host a conference call focusing on fiscal year 2009 second quarter financial results today at 12:00 p.m. ET. The call is intended for analysts, institutional investors and the media.
